Citation Nr: 9909370	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
August 1976.

In a January 1982 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a psychiatric disorder.

This matter originally came before the Board on appeal from a 
May 1993 rating action in which the RO denied the veteran's 
claim for service connection for a psychiatric disorder on 
the basis that new and material evidence had not been 
submitted to reopen his claim.  The veteran had a hearing 
before the undersigned member of the Board in December 1995.  
The case had to be remanded for purely procedural reasons in 
June 1996.  Thereafter, the Board reopened the claim and 
remanded the case in September 1996 for evidentiary 
development and VA examination.  The case was remanded again 
in September 1997 for further evidentiary development.  The 
case has been returned to the Board for further appellate 
consideration.


REMAND

The text of the June 1996, September 1996 and September 1997 
Board remands are incorporated herein by reference for the 
purpose of factual background.

At the time of the September 1997 Board remand, the Board 
noted that the veteran and his mother had testified during 
his RO hearing that he did not receive any psychiatric 
treatment until he was hospitalized in June and July 1979, 
nearly three years after his discharge from service.  During 
a December 1996 VA psychological examination, the veteran 
reported, for the first time, that he had experienced 
psychiatric symptoms in service and reported feeling that he 
had suffered a nervous breakdown.  He further stated that he 
decided to commit suicide and tied several of his T-shirts 
together to hang himself but a passing guard discovered his 
intention and he was referred for a psychiatric evaluation.  
The veteran said that he lied to the psychiatrist in service 
because he did not want to leave the military.

On VA psychological examination in December 1996, the 
examiner concluded that the veteran "was most likely 
mentally ill-prepared for the demands and rigors of military 
service and likely began experiencing significant psychotic 
symptomatology during his military service; consequently, he 
was incapable of adequately performing his military duties.  
Therefore, it is at least as likely as not that the veteran's 
psychosis was manifest in service or within one year 
following his discharge from service."  This opinion was 
offered without review of the claims folder.

Thereafter, the veteran was seen for a VA psychiatric 
examination in December 1996.  It was indicated that the VA 
psychiatrist reviewed the claims folder.  The diagnostic 
impression was chronic undifferentiated schizophrenia.  After 
noting that the medical records did not show treatment for a 
psychiatric disorder in service or within one year of 
discharge, the psychiatric examiner concluded that it was 
unlikely the veteran's psychosis was present in service or 
within one year following discharge, or that it was related 
to his military service.  He stated that the veteran's 
illness would have occurred regardless of whether he had 
served in the military or not.

Thereafter, the RO requested an opinion from the VA 
psychiatrist in order to reconcile the different opinions 
from the psychiatrist and psychologist on examination of the 
veteran.  In a February 1997 addendum to his December 1996 
report of examination, the VA psychiatrist failed to clarify 
the different opinions of the two VA examiners in December 
1996 as to the onset of the veteran's psychosis and its 
relationship to military service.

Pursuant to the September 1997 Board remand, the veteran was 
seen for further VA psychiatric examination in April 1998 by 
a VA psychiatrist other than the individual who had examined 
the veteran in December 1996.  The VA examiner was asked to 
provide a medical opinion with respect to two specific 
questions posed in the September 1997 remand:  (1) whether it 
was at least as likely as not that the veteran's psychosis 
was manifest in service or within one year of discharge from 
service; (2) if the answer to (1) is in the negative, whether 
it was at least as likely as not that the veteran's psychosis 
was related to service.  The claims folder was reviewed by 
the examiner.  On examination, the veteran was observed to be 
alert, tense, quiet and cooperative.  In response to the 
first question posed in the September 1997 remand, the VA 
examiner indicated that, based on his examination of the 
veteran and a review of the claims folder, he did not believe 
that the veteran's psychosis was manifested in service or 
within one year following his discharge from service.  With 
regard to the second question, the VA examiner indicated that 
the "currently available information did not make it 
possible to answer the question of whether the veteran's 
psychosis was related to service without undue speculation."  
The Board finds this to be unresponsive to the second 
question posed in the September 1997 Board remand.  Where the 
remand orders of the Board are not complied with, the Board 
errs in failing to insure compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).

Irrespective of the aforementioned precedent of the United 
States Court of Appeals for Veterans Claims (Court) in 
Stegall, supra, the Board is not persuaded that the question 
posed in the remand is unanswerable without resorting to 
speculation.  Specifically, to the extent that any pertinent 
event occurred in service, the VA examiner can state whether 
the veteran's current psychosis is related to such an 
incident of service.  Prior to the Court's existence, the 
usual focus of the inquiry regarding an issue such as 
entitlement to primary service connection for a psychosis was 
whether such disorder was manifest in service or within the 
first post-service year.  However, numerous precedent 
decisions of the Court, since its inception, have required 
that the Board and the RO inquire into the relationship of a 
disorder to one or more incidents in service, in connection 
with a decision on the merits.  We will not deny an appeal on 
a basis which we know in advance could not sustain judicial 
scrutiny, based only on the refusal of a physician to 
respond.  Against this background, further remand and VA 
examination is required.

The case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a VA psychiatric examination with a 
VA psychiatrist other than the 
individuals who examined the veteran in 
December 1996 and in April 1998.  The 
purpose of the examination is to 
ascertain whether the veteran's current 
psychosis is related to service, 
including any incident which occurred in 
service.  The claims folder MUST be 
available for review and the examiner 
should indicate in the report of 
examination that a review of the claims 
folder was accomplished.  At the 
conclusion of the examination, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
psychosis is related to service including 
any incident which occurred in service.  
All findings should be reported in 
detail.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  The RO is specifically 
advised that the claims folder should not 
be returned to the Board until the VA 
examiner has provided the medical opinion 
requested above.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both the appellant and his representative should be 
provided with a Supplemental Statement of the Case.  The 
veteran and his representative should be given the 
opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to procure 
clarifying data and to comply with a precedent decision of 
the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


